 

Case: 19-01007 Doc: 43 _ Filed: 04/20/20 Page: 1 of 4

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE WESTERN DISTRICT OF OKLAHOMA

 

IN RE:
MELODY NAKINA LEWIS, Case No. 18- 14388 SAH
(Chapter 7)
Debtor.
IAN'S ENTERPRISE, LLC, an Oklahoma
limited liability company,
Plaintiff,
VS. Ady. Pro. No. 19-01007
MELODY NAKINA LEWIS,
Defendant.

 

AMENDED MOTION TO RECONSIDER COVER SHEET

The attached motion is being filed to show the corrected contact information of counsel.

Respectfully submitted,

/s/ Stephen A Harry

Stephen A Harry, OBA # 20499
3030 NW Expressway Suite 200
Oklahoma City, OK 73112
405-694-4353—phone
405-214-1486---fax
stephenaharry @sahlawoffice.com
Attorney for the Melody Lewis
 

Case: 19-01007 Doc: 43 Filed: 04/20/20 Page: 2 of 4
|
|

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE WESTERN DISTRICT OF OKLAHOMA

 

IN RE:
MELODY NAKINA LEWIS, Case No. 18- 14388 SAH
(Chapter 7)
Debtor.
IAN'S ENTERPRISE, LLC, an Oklahoma
limited liability company,
Plaintiff,
VS. Adv. Pro. No. 19-G1007
MELODY NAKINA LEWIS,
Defendant.

 

MOTION TO RECONSIDERED WITH BRIEF IN SUPPORT WITH NOTICE AND
OPPORTUNITY FOR HEARING
COMES NOW the Defendant, Melody Nakina Lewis, by and through her attorney of

record Stephen A Harry, and request the Court to reconsider the Judgement filed April 9, 2020.
Reconsideration is requested under the Federal Rules of Civil Procedure Rule 59( e ). The
Judgement was Ordered after the Defendant’s counsel failed to pay an award for attorney
fees to Plaintiff's counsel. Defendant counsel failed to file a motion with this Court to request
more time to pay the fee. Defendant’s counsel did attempt to contact Plaintiff's counsel to
ascertain his approval or rejection to allow more time. The telephone message to call was not
returned but the Plaintiff’s counsel did email asking if payment was sent. Defendant counsel
stated no and stated he wasn’t sure how long it would take to amass the $5,653.00.

As the Court may remember, Defendant’s counsel was diagnosed with Cancer in the
 

Case: 19-01007 Doc: 43 Filed: 04/20/20 Page: 3 of 4

late summer of 2019. After some counseling, surgery was selected and that occurred
mid-September, 2019. Approximately five days after the operation counsel contracted a post op
infection. Later it was found out that the infection was e-coli. The infection was causing major
organ and nerve damage and necessitated admission into the intensive care unit for 5 days. While
in ICU counsel suffered a mild heart attack. The infection caused damages to my legs and I was
not able to walk unassisted. I had physical therapy at home for several days.

Defendant’s council went for four months without any law clients and all savings and
credit was used to maintain a home and office. Once Back to work it took several weeks to see
any income. Defendant counsel should have filed a motion asking for more time but I didn’t file
in time. It’s not that I didn’t want to pay on time I just didn’t have the money.

Counsel is asking for more time to pay the judgement. Six months longer should
allow enough time to collect the fee necessary if the Court would grant some additional time.
Again, the mistake of counsel has caused the Defendant to suffer and loose her right to trial and
burdens her with a judgement that she cannot discharge, thus denying her a fresh start. This
action seems to be manifestly unjust to the Defendant. Defendant’s counsel will make payment
but more time is needed, especially during these time of quarantine concerns. Defendant counsel
will attempt to substitute for new counsel to represent the Defendant, at my expense, if the Court

believes that would help the Defendant.

WHEREFORE, premises considered, Defendant prays this Court rescind the judgement
and allow additional time for Defendants counsel to pay the attorney’s fee award and for any

other and further relief to which the Defendant may be entitled to under law.
Case: 19-01007 Doc: 43 Filed: 04/20/20 Page: 4 of 4

NOTICE OF OPPORTUNITY FOR HEARING

Your rights may be affected. You should read this document carefully and consult
your attorney about your rights and the effect of this document. If you do not want
the Court to grant the requested relief, or you wish to have your views considered, you
must file a written response or objection to the requested relief with the Clerk of the
United States Bankruptcy Court for the Western District of Oklahoma, 215 Dean A.
McGee Avenue, Oklahoma City, OK 73102 no later than 14 days from the date of filing
of this request for relief. You should also serve a file-stamped copy of your response or
objection to the undersigned movant/movant’s attorney [and others who are required to
be served] and file a certificate of service with the Court. If no response or objection is
timely filed, the Court may grant the requested relief without a hearing or further notice.

The 14 day period includes the three (3) days allowed for mailing provided for in
Bankruptcy Rule 9006(f).

Respectfully submitted,

/s/ Stephen A Harry

Stephen A Harry, OBA # 20499
3030 NW Expressway Suite 200
Oklahoma City, OK 73112
405-694-4353—phone
405-214-1486---fax
stephenaharry(@sahlawoffice.com
Attorney for the Melody Lewis
